 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.RetailClerks International Association,A.F.L., is a labor organization within themeaning of Section 2(5) of the Act.2.By interfering with,restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication. ]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTgrant wage increases to our employees during the pendency of a rep-resentation petition for the purpose of causing our employees to vote against RetailClerks International Association,A. F. L.WE WILL NOTinterrogate our employees about attendance at a union meeting.WE WILL NOTadvise our employees that collective bargaining with a labor organiza-tion would be futile.WE WILL NOTthreaten to close our Elkins, West Virginia,store in the event ofexcessive demands or a strike by a labor organization.WE WILL NOTin any like or related manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor organiza-tions,to join or assist RetailClerksInternational Association,A. F. L., or any otherlabor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or mutual aidor protection,or to refrain from any or all such activities,except to the extentthat suchright may be affected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a) (3) of the Act.W. T. GRANT COMPANYDated ...............By......................................................................................... .(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.LIMA ELECTRIC PRODUCTS, INC.andMETAL AND MA-CHINERY WORKERS OF AMERICA, IND. Case No. 8-CA-573. April 24, 1953DECISION AND ORDEROn September 24, 1952, Trial Examiner Henry J. Kentissued his Intermediate Report in the above-entitled proceeding, finding that the Lima Electric Products Shop Branchof the Union was a noncomplying labor organization and104 NLRB No. 61. LIMA ELECTRIC PRODUCTS, INC.345recommending dismissal of the complaint herein, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, theGeneralCounsel filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulingsmade at the hearing and finds no prejudicial error wascommitted.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbrief,and the entire record in the case, and hereby adoptsonly those findings and conclusions of the Trial Examinerwhich are consistent with this Decision and Order and, inaddition,makes the following findings of fact and conclusions:I.THE BUSINESSOF THE RESPONDENTLima Electric Products, Inc., is an Ohio corporation havingitsofficeand place of business and plant in Lima, Ohio,where it isengaged inthemanufacture and sale of electricmotors. The Respondent annually purchases outside the Stateof Ohio raw materials valued at more than $25,000. It sellsproducts valued at more than $350,000, which are shipped ininterstatecommerce to points outside the State of Ohio.We find that the Respondentis engagedin commerce withinthemeaning of the Act and that it would effectuate the policiesof the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATIONS INVOLVEDA.The status of the Lima Electric Products Shop BranchWe find that the Union is a labor organization within themeaning ofthe Act. We also find,in agreementwith the TrialExaminer, that the Lima Electric Products Shop Branch of theUnion, herein called the Shop Branch, is a labor organizationwithin themeaningof the Act. The Shop Branch was establishedat the Respondent's plant by the Union shortly after the Unionwas certified as the representative of the Respondent's em-ployees. Although the Shop Branch is not chartered, its officershave negotiated with the Respondent concerning grievances andthey have attended contract negotiation meetings between theRespondent and the Union. Under the Union's constitution, nostrikemay be called or terminated, and no contract demandsmay be made or settled, except with the consent of the membersof the Shop Branch' In view of the foregoing, and upon consid-eration of all the other evidence, more fully detailed in theIntermediate Report, we are convinced that the Shop Branchfallswithin the statutory definition of a labororganization.B.The effect of noncompliance by the Shop BranchThe Trial Examiner found, and we agree, that the ShopBranch has not complied with Section 9 (f), (g), and (h) of1Article XVI, section 3, of the Union's constitution. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAct.We do not, however, agree with the Trial Examinerthat such noncompliance precluded the issuance of the instantcomplaint upon charges filed by the certified Union, which hasbeen in compliance at all material times. The charges andcomplaint allege a refusal to bargain only with the certifiedUnion. Contrary to the view expressed by the Trial Examiner,theAct does not require compliance by unions with the filingrequirements of Section 9 of the Act at every level of organiza-tion.Where a union files the kind of unfair labor practicescharges involved in this case, such compliance is required onlyof the charging union and any national or international labororganization with which it is affiliated. Such compliance is not,however, required by the Act of any labor organizations which,like the Shop Branch in the instant case, are subordinate tothe charging union. However in these circumstances, purelyas a matter of, policy, in order fully to effectuate the generalpolicies of Congress in the field of compliance, the Boardhas conditioned any order to bargain with a charging unionupon timely compliance by its subordinate body or local.2We shall therefore entertain the complaint and proceed toaconsideration of themerits of the allegations and thecontentions of the parties.III.THE UNFAIRLABOR PRACTICESA. IntroductionItisundisputed that shortly after the Respondent beganoperations in 1947, the Lima Motor Builders Association,an unaffiliated labor organization, herein called Motor Builders,was formed and entered into a series of collective-bargainingagreements, the last of which terminated on October 30, 1951.InJuly 1951, according to the undenied testimony of ErnestSchmenk (the president of Motor Builders) and RichardTussey (secretary of the Union), Tussey accepted an invitationfrom Schmenk to attend a meeting of Motor Builders andexplain to the members the advantages of belonging to theUnion rather than to Motor Builders. Thereafter, during Julyand August 1951, Tussey held several organizational meetingsatLima and secured signed designation cards for the Unionby his own solicitation and that of Ernest Schmenk and otheremployees.On August 14, 1951, the Unionfiled a petition for certificationwith the Board. A consent election, held on September 14,was won by the Union, and on September 21, 1951, the Unionwas certified as exclusive bargaining representative of Re-spondent's production and maintenance employees. On Sep-tember 25, 1951, Tussey called a meeting of union membersfor the purpose of setting up the Shop Branch and electingofficers.As related in more detail below, the Respondent=General Armature & Manufacturing Co , 89 NLRB 654, 661, enfd. 192 F. 2d 316 (C.A. 3),cert. den.343 U.S. 957; Atlanta Metallic Casket Company, 91 NLRB 1225, 1237; U.S. GypsumCompany, 100 NLRB 1100. LIMA ELECTRIC PRODUCTS, INC.347thereafter entered into contract negotiations with the Union,which were broken off on February 4, 1952, upon the filingof a decertification petition.The instant complaint,alleging violations by the Respondentof Section 8 (a) (5) and 8 (a) (1) of the Act was issued on May21, 1952.B. Interference,restraint,and coercionThe complaint alleges that the Respondent violated Section8 (a) (1) of the Act by questioning its employees as to theirunion activities,membership, and sympathies, and as to theactivities of the Union, and by threatening them with variousreprisals for union activity.1.The interviews of August 9, 1951Itisundisputed that on the afternoon of August 9, 1951,a few days after the Union had held an organizationalmeetingamong Respondent'semployees,Jacobs, the Respondent'splantmanager, requested that the approximately 20 girlsworking in the winding pool come into his office,1Jacobs testified that this was done to find out the cause ofdisruption he had noticed earlier in the day.There is conflicting testimony as to what occurred atthese interviews.The only persons testifying about theseinterviews were Jacobs and four of the employees who wereinterviewed. They testified as follows:Employee Archer testified that in the morning of August 9Jacobs had a conversation with her in the plant,in the courseofwhich he asked her, "What about this union, this newunion?"and whether it was an independent union. In the after-noon of the same day she was interviewed, like the others,inJacob'soffice,where, as she testified, he asked her"What about these cards?"Jacobs denied any interrogatingofArcher about the Union in the morning of August 9; as totheafternoon interview, he stated only that "she simplyindicated that she was satisfied with her work." In testifyingabout the afternoon interviews with Archer and the otheremployees,Jacobs referred to notes he had taken at theinterviews, explaining that he did not in every case have anindependent recollection of the employee's answers to hisquestions. These notes were fragmentary and cryptic. Thus,hisonlynoteon the Archer interview was the comment"satisfied," followed by a question mark.Employee Gilroy testified that Jacobs asked, "Do you knowanything about the cards?" indicating a card of thesame sizeand color as the union-authorization card. While Jacobstestified that, at the time of the interview, he did not haveaunion-authorization card in his possession,he did notspecifically deny asking Gilroy the foregoing question.Employee Wood testified that Jacobs "wanted to know whywe wanted a new union in" and"when the cards were passedout." Jacobs denied generally that he had discussed union 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDactivitieswith her. Wood also testified that Jacobs said,"That if anybody had come in there and said they weresatisfiedwith their job and then he found out they signeda union card, that would place their job in jeopardy." Jacobsdenied making this statement.Employee Shepherd testified that during her interview withJacobs he said, "If this trouble starts out here we are goingto buy a winding machine [and] all you winders will be out ofwork." According to her testimony, this statement was madein the context of antiunion remarks by Jacobs. Jacobs did notspecifically controvert this testimony.Jacobs alone testified as to the interviews with otheremployees on August 9. He admitted, on direct examination,thatwhen employee Hillary in the course of her interviewsaid that "they gave her a card to sign," he asked her ifshe had the card. He also testified on direct examinationthat he asked employee Williamson "whether there was anyagitation of any kind in the department with respect to someother union." On cross-examination, the following colloquyoccurred between the attorney for the General Counsel andJacobs (after he had denied interrogating Wood):Q. I asked about the rest of the girls. Did you discussunion activity with any of those girls?A. I didn't deny that.Q. You mean you did discuss the union with them?A.Yes, sir.2. Other interrogation and threats of reprisalEmployee Ernest Schmenk, an officer of Motor Builders andalso the first president of the Shop Branch, testified that he wasinterviewed by Jacobs in the latter's office about August 21,1951, and was asked "whether these cards were being passedout amongst us, what the meaning of it was, why they were beingpassed out," and "how many had signed up." Jacobs admittedcalling Schmenk into his office and asking him "what these cardswere," and that Schmenk told him "they had filed a union knownas Metal and Machinery Workers."Ernest Schmenk also testified that 2 or 3 days before theelection Gideon, one of Respondent's officers, approached himand asked, "Why we was holding this election and why Ithought it was necessary to hold anelection?" Gideon admittedthe substance of this conversation.Schmenk testified further that about a week before theelectionPowell, a supervisor,3 said to him, "It wouldn'tdo any good if we won the election because Mr. Reeder[Respondent's president] would not bargain with any outsideorganization. He would close the plant down before he wouldbargain with any other organization."s Althoughthe Respondent refused to stipulatethat Powellwas a supervisor,the undisputedtestimony shows that he has power effectively to recommendthe hiringand discharge of em-ployees and that he responsiblydirects thework of employees.We therefore find that he isa supervisorwithin themeaningof the Act. LIMA ELECTRIC PRODUCTS, INC.349Employee Archer testified that on or about August 10,1951,while she was reading an announcement on the plant bulletinboard about a meeting called by Motor Builders, SupervisorPowell asked her if she was going to the meeting, and thatwhen she asked Powell when she would get some overtime,shewas told, "We wouldn't be getting any time in, let aloneovertime, because he knew that Mr. Reeder [the presidentof the Respondent] would close the place down before hewould let another Union come in and dictate to him."Employee Goldsmith also testified that during a conversa-tionwith Powell, approximately 1 week before the election,Powell told him, "If this other union would get in, it wasprobable that the shop would close down and that Mr. Reederwouldn't allow. . . this other union in."Employee Richard Schmenk testified that about 3 daysbefore the election, Powell approached him and commented,"Mr. Reeder would keep the guys that was for him and theguys thatwas againsthim he would see to it that he wouldletthem go, he was just that kind of guy and he would dothat."Powell did not testify at the hearing.3.ConclusionsIt is undisputed, and we find, that Jacobs interrogated em-ployees Hillary, Williamson, and Ernest Schmenk about theirunion activities.' In view of theforegoing admissions,Jacobs'furtheradmission that in the August 9 interviews he had'discussed union activities with unspecified employees, hisadmittedly faulty recollection of what had occurred at manyof these interviews, and the mutually corroborative natureof the testimony of employees Archer, Gilron, and Wood,we do not credit any of Jacobs denials as to his interrogationof these employees. For like reasons, we do not credit hisdenial of the threats imputed to him by Shepherd and Wood.We find, therefore, that in the morning of August 9 Jacobsinterrogated Archer about her union activities and that in theafternoon of that day he similarly interrogated Archer,Gilroy, and Wood, and that he threatened Wood and Shepherdwith reprisals for union activity.We find, also, in accordance with Ernest Schmenk's testi-mony, as corroborated by Gideon'sadmissions,that in Sep-tember 1951 Gideon, an officer of Respondent, interrogatedhim about the Union.In the absence of any denial of Supervisor Powell's threatsto and interrogation of Archer and the other employees men-tioned above, we find that Powell engaged in such interrogation'Jacobs testified that he did not know about the charging Union when he interviewed thesethree employees, that his questions were therefore meant to relate only to the activities of theincumbent Motor Builders,and that he construed the employees' answers as referring to thatunion only.Even if we credit this testimony,it does not state a valid defense.The complaintalleged interrogation about the employees'"union activities,"without limitation to any par-ticular union.Moreover,the employees'answers to Jacobs'questions show that the employeesunderstood them to relate to the charging Union rather than Motor Builders. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDand threats. Although President Reeder denied making thestatementswhich Powell attributed to him, the Respondentis responsible for the statements of its supervisors, whetheror notspecifically authorized, particularly in the absence ofany attempt on its part to repudiate such conduct.6We find that by the interrogation and threats of reprisalset forth above the Respondent has interfered with, restrained,and coerced its employees in the exercise of their statutoryrights and has thereby violated Section 8 (a) (1) of the Act.6The General Counsel alleges other violations of Section 8(a) (1) of the Act.7 Upon the entire record,we are not satis-fied that the General Counsel has established such violationsby the preponderance of the evidence. Accordingly, we shalldismiss the complaintas tothose allegations.C.The refusal to bargainThe complaint alleges, the answer admits, and the Boardnow finds, that all of the Respondent's production and mainte-nance employees, excluding office clerical -employees, pro-fessional employees, guards, and supervisors as defined intheAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act.As already stated, a Board election conducted on September14, 1951, among the Respondent's employees in the above unitwas won by the Union, and on September 21, 1951, the Unionwas certified by the Board as the exclusive bargaining repre-sentative of the employees. In accordance with that certifica-tion, the Board finds that since September 21, 1951, the Union,has been the exclusive bargaining representative of saidemployees in the appropriate unit.Pursuant to the Union's request, contract negotiations beganon October 22, 1951, and continued until February 4, 1952,when the Respondent announced that it had received notice ofa decertification petition filed by an employee alleging thatLima Independent Motor Builders Association, a newly formedunaffiliated labor organization,was the representative ofthe employees in the unit. It is undisputed that the Respondentthen announced that it would suspend negotiation meetingsuntil the decertification petition was acted upon. Moreover,PlantManager Jacobs testified that a request during thefollowingweek by an officer of the Shop Branch to resumenegotiationswas rejected on the same grounds. No furthernegotiationmeetingswere held, although the decertificationpetitionwas subsequently dismissed and Respondent was sonotified on or about March 5, 1952.As the Union was certified on September 21, 1951, theRespondent's refusal to negotiate occurred well within the6Edwards Brothers, Inc., 95 NLRB 1451.6Somerset Classics, Inc.,90 NLRB 1676; Syracuse ColorPress,Inc., 103 NLRB 377.t The allegations include(1) urging and persuading employees to abandon their union ac-tivitiesand membershipand to influence others to do likewise;and (2)causing its employeestosuffer loss of economic benefits,including wage cuts,because oftheiractivities andmembershipin the Union. LIMA ELECTRIC PRODUCTS, INC.351certification year. Hence, the filing of the petition for decerti-fication did not relieve the Respondent of the duty to bargainwith the certified Union.' Moreover, although the decerti-fication petition was dismissed by the Regional Director onMarch 4, 1952, on the ground that it was prematurely filed,Respondent did nothing to resume negotiations, or to revokeitssuspension thereof.9 We find, therefore, that the Re-spondent's refusal on February 4, 1952, and thereafter, tobargain with the Union violated Section 8 (a) (5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurringin connection with the operations of the Respondent describedabove, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfairlabor practices, we shall order it tocease and desist there-from and take certain affirmative action designed to effect-uate the policies of the Act.As we have found that the Respondent has refused to bargaincollectivelywith the Union as the exclusive representativeof the employees, we shall order the Respondent to bargaincollectivelywith the Union. However, as the Lima ElectricProducts Shop Branch of the Union is not in compliance withSection 9 (f), (g), and (h) of the Act, we will, in accord withour usual policy, condition our bargaining orderon complianceby the Shop Branch within 30 days from the date of thisOrder.10The violations of the Act which Respondentcommitted arein the opinion of the Board interrelated to other unfair laborpractices prohibited by the Act and the danger of theircommission in the future is to be anticipated from Respondent'sconduct in the past. The preventive purposes of the Act willbe thwarted unless the order is coextensive with the threat.In order, therefore, to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair laborpractices, and thereby effectuate the policies of the Act byminimizing the industrial strife which burdens and obstructscommerce, it will be ordered that the Respondent cease anddesist from infringing in any manner upon the rights guaranteedin Section 7 of the Act.8 The Belden Brick Co., 83 NLRB 465.9Greider Machine Tool & Die Co., 49 NLRB 1325.10 General Armature&Manufacturing Company, supra: Atlanta Metallic Casket Company,supra. 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Metal and Machinery Workers of America, Ind., and itsLima Electric Products Shop Branch are labor organizationswithin the meaning of Section 2 (5) of the Act.2.Allproduction andmaintenance employees of LimaElectric Products, Inc., Lima, Ohio, excluding office clericalemployees, professional employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of theAct.3.Metal and Machinery Workers of America, Ind., was onSeptember 21, 1951, and at all times since has been, theexclusive bargaining representative of all employees in theaforesaid unit for purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing on and after February 4, 1952, to bargaincollectively with aforesaid Union as the exclusive representa-tiveof all employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in an unfair laborpracticewithin themeaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice and other unfairlabor practices as found herein, the Respondent has inter-fered with, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,Lima Electric Products, Inc., Lima, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Metal and Machin-ery Workers of America, Ind., as the exclusive representativeof all production and maintenance employees at the Lima, Ohio,plant of the Respondent, excluding all office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act, if and when the Lima Electric ProductsShop Branch of the aforesaid labor organization shall havecomplied, within thirty (30) days from the date of this Order,with Section 9 (f), (g), and (h) of the Act.(b) Interrogating its employees concerning their member-ship in or activities on behalf of any labor organizaton, andthreatening its, employees with reprisal or economic lossbecause of their union affiliation, activities, or sympathies.(c) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of the right of self-organization, to form labor organizations, to join or assist LIMA ELECTRIC PRODUCTS, INC.353any labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationasa condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, and upon compliance by the Lima ElectricProducts Shop Branch of Metal and Machinery Workers ofAmerica, Ind., with the filing requirements of the Act inthemanner set forth above, bargain collectively with MetalandMachinery Workers of America, Ind., as the exclusiverepresentative of all employees in the above-described unitwith respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an understandingi,sreached, embody such understanding in a signed agreement.(b)Post at its plant in Lima, Ohio, copies of the noticeattached hereto and marked "Appendix A." 11 Copies of suchnotice, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Eighth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed in all other respects.tt In the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTinterrogateour employeesconcerningtheirmembership or activities on behalf of any labororganization.WE WILL NOT threaten our employees with reprisalsor economic loss because of their union affiliation,activities, or sympathies. 354DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist any labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL bargain collectively with Metal and MachineryWorkers of America, Ind., as the exclusive representativeof all employees in the bargaining unit described below,provided Lima Electric Products Shop Branch of saidunion complies with Section 9 (f), (g), and (h) of the Act,as amended, within thirty (30) days from the date of theaforesaid Order of the Board, with respect to rates ofpay, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unitis:Allproduction and maintenance employees of LimaElectricProducts,Inc.,Lima,Ohio,excluding alloffice clericalemployees,professionalemployees,guards, and supervisors as defined in the Act.LIMA ELECTRIC PRODUCTS, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Metal and Machinery Workers of America, Ind.,herein calledthe Union,the General Counsel of the National Labor Relations Board,i by the RegionalDirector for the Eighth Region(Cleveland,Ohio),issued a complaint dated May 21, 1952,against Lima Electric Products,Inc , of Lima, Ohio,herein called the Respondent,allegingthatRespondent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of the Na-tionalLabor Relations Act, as amended,61 Stat. 136, herein called the Act. Copies of thecomplaint,all charges filed by the Union and served upon the Respondent,together withnotice of hearing thereon,were duly served upon the partiesWith respect to the unfair labor practices,the complaint,as amended,alleged in sub-stance that the Respondent(1)on or about February 4,1952, and thereafter refused tobargain collectivelywith the Union as the exclusive representative of the Respondent'semployees in an appropriate unit;and (2)thatRespondent otherwise interfered with therightsof employees to freely organize by (a) interrogating its employees regarding theunion activities;and (b)questioning its employees as to their union activities,member-i TheGeneral Counsel and his representative in this case are referred to herein as theGeneral Counsel.The National Labor Relations Board is referred to as the Board. LIMA ELECTRIC PRODUCTS. INC.355ship, and sympathies;urging or persuading its employees to form and join an unaffiliatedplant labor organization in preference to the Union;and threatening its employees withloss of employment or other economic benefits if they assisted or joined the Union.In its amended answer duly filed,the Respondent in substance admitted the factual allega-tions in the complaint regarding its business operations,but denied committing the allegedunfair labor practicesAs Respondent's principal affirmative defense, the answer averredinsubstance that the complaint unlawfully issued because the Union established a locallabor organization of its members at the plant to negotiate grievances and other mattersof concern to the employees in the bargaining unit24 days after the charging Union hereinhad been certified as bargaining representative by the Board's Regional Director,and thatthe said plant organization,known as the Lima Electric Products Shop Branch of the parentunion,herein called Shop Branch,failed to comply with the filing requirements of Section9 (f), (g), and(h)of the Act before the issuance of the complaint herein on May 21, 1952.As a further affirmative defense the answer in substance avers:The Respondent met withrepresentatives of the Union and its Lima Electric Products Shop Branch in an effort tonegotiate a proposed contract on October 22, 25,26, 29,November 12, 13,and 26, 1951,January 22,28, and February 4, 1952,and further asserts that on January 28, 1952, the LimaIndependent Motor Builders Association served on the Respondent a copy of a letter togetherwith a copy of a petition for decertification(both dated January 26,1952)which said letterasserted that the decertification petition had been previouslymailed to the Regional Directorfor the Eighth Region and that as a consequence thereof the Respondent asserts that itcould not legally continue bargaining relations with the Union and Its local branch unit untilthe question of representation raised was settled.Pursuant to notice a hearing was held at Lima. Ohio,on June 16,17, 18,and 19, 1952,before the undersigned duly designated Trial Examiner.The General Counsel and the Re-spondent were each represented by counsel and the Union by a representative,all of whomparticipated in the hearing. Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce eivdence bearing on the issues was afforded all parties.When the General Counsel rested his case-in-chief,theRespondent moved to dismissthe complaint in its entirety,and each of the several allegations thereof.The motion wasdenied without prejudice subject to later renewal.Respondent's counsel renewed the motionat the close of the hearing and ruling was reserved pending consideration of the entirerecord and it is now disposed of by the findings,conclusions,and recommendations madebelow in this Intermediate Report.Following the presentation of the evidence adduced by the parties,the General Counseland counsel for the Respondent each presented oral agrument before the undersigned. Theparties were then granted 20 days' time in which to file briefs;time was thereafter extendedto July 31 tofile briefs,and briefs from the Respondent and the Union have been duly received.The Respondent on June 23.1952 (4 days after the hearing closed)filed an appeal withthe Board from an administrative decision of the Regional Director of the Eighth Region datedJune 12,1952,holding that compliance with Section 9 (f), (g), and(h) of the Act was notrequired of the Lima Electric Products Shop Branch of the Union because the said ShopBranch is not a local within the meaning of Board policy requiring locals to be in compliancewith the Act.The said appeal being tantamount to a motion to dismiss the complaint in thecase (a motion already pending before the undersigned)Associate Chief Trial ExaminerBokat referred the matter to the undersigned for consideration and recommendation in thelatter's Intermediate Report.The said application for appeal has been physically entered in the record as Trial Exanfiner'sExhibit No 1 and a letter dated June 23,1952,from Mr.Bokat to the Respondent'scounsel notifying the latter that the matter had been referred to the undersigned for rulingis likewise entered in the record as Trial Examiner's Exhibit No IA.The Trial Examiner'sruling is disposed of by his findings and conclusions made below.Upon the entire record in the case,and upon observation of the demeanor of witnesses,Imake the following:to full slate of officers was elected on September 25, 1951, and since that time the saidbranch organization has collected dues from the employee members in the plant,processedgrievances for the employees,and by its negotiating committee participated in all contractnegotiations thereafter held with the Respondent. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTA.Thealleged unfairlabor practices1.The issuesThe issues raised by the pleadings are: (1)Whether the Respondent refused to bargainwith the Union on and after February 4,1952;(2) whether the Respondent otherwise interferedwith the rights of employees to freely organize;and (3)whether the instant complaint un-lawfully issued on May 21, 1952,because the so-called Shop Branch of the parent nationalunion(which latter organization filed the underlying charge)had not complied with the filingrequirements of Section 9 (f), (g), and(h) of the amended Act. 3In the opinion of the undersigned,the principal question posed for decision is whetherthe complaint herein lawfully issued Because,from the facts and conclusions found belowregarding the formation and activities of the Shop Branch,he has concluded that compliancewith the filing requirements of Section 9 (f), (g), and(h) of the Act was required by the saidShop Branch before the issuance of a complaint,he will therefore recommend that the com-plaint be dismissed.In these circumstances,Ideem it unnecessary to make specific findingsand recommendations regarding the several unfair labor practices alleged in the complaint.but will only make formal findings regarding the formation and activities of the Shop Branch.42.The advent of the Union;the consent election and certification of the national union asexclusive representativeItisundisputed that the Respondent began to operate its Lima,Ohio, plant in 1947, thatshortly thereafter an unaffiliated labor organization was formed,known as the Lima MotorBuilders Association,and that this organization thereafter entered into a series of collective-bargaining agreements,the last of which ran for a term ending on October 30, 1951.According to the credited and undenied testimony of Richard Tussey(secretary of Metaland Machinery Workers of America, Ind.,herein called Metal and Machinery Workers), andErnest Schmenk(then president of the Lima Motor Builders Association,herein called MotorBuilders,),Schmenk invited Tussey to attend a meeting of the Motor Builders in July 1951 andexplain to the members of the Motor Builders the advantages of belonging to the Metal andMachinery Workers national union.Tussey accepted the invitation and thereafter during July and August 1951 Tussey heldseveral organizational meetings at Lima for the Metal and Machinery Workers.It is undis-puted that at some of these organizational meetings Schmenk, some of the other officers andmembers of the Motor Builders signed designation cards for the Metal and Machinery Workersand thereafter solicited other members of the Motor Builders to sign such cards.On August 14, 1951, Tussey filed a petition for certification on behalf of his union with theBoard.Thereafter a consent-election agreement was signed by the Union and the Respondentwhich was approved by a Board agent on September 7, 1951.An election was conducted by aBoard agent on September 14, 1951,5 which the Union won,6 and on September 21, 1951, theRegional Director for the Board's Eighth Region certified the Metal and Machinery Workersof America,Ind., as exclusive representative for a unit comprised of production and mainte-nance employees.3.The organization of the Luna Electric Products Shop Branch of the Metal and MachineryWorkers of America, Ind.it is undisputed that Tussey called a meeting of the members of the Metal and MachineryWorkers employed at the plant on the night of September 25, which was attended by about 30employees,for the purpose of setting up a plant organization.6 The compliance officer at the Regional Office by letter dated June 9, 1952, stated in sub-stance that the Shop Branch has never complied with the filing requirements.Thereafter,on June 12, 1952, the Regional Director in response to objections raised bythe Respondent stated in substance that the said Shop Branch has no status as a charteredlocal labor organization,but is merely an administrative unit of the parent national union andthat therefore the Shop Branch is not required to be in compliance.4Sunbeam Corporation,98 NLRB 525; cf.Wells Manufacturing Corporation,85 NLRB 23.SThe name of the Motor Builders,currently party to an existing contract with the Respond-ent, did not appear on the ballot.6The tally of ballots in evidence shows that there were approximately 45 eligible voters inthe unit; that 1 void ballot and41valid ballots were cast; that 23 votes were cast for the Unionand 18 votes against it.No objections to the conduct of the election were thereafter filed. LIMA ELECTRIC PRODUCTS, INC.357At this meeting, according to the credited and undenied testimony of Tussey, employeesErnest Schmenkand RuthArcher, allofwhomwere called as witnesses by the General Counsel,a full slate of officers was elected to head up the Lima Electric Products Shop Branch of theparent union and the following were elected to office:Ernest Schmenk, PresidentWilbur Ziegler, Vice PresidentBetty Gilroy, SecretaryRuth Archer, TreasurerFred Walker, Shop StewardRichard Schmenk, Men's StewardHelen Shepherd, Women's Steward?Itisalso undisputed that, after the election of officers was concluded at this meeting, amotion was also passed to transfer the bank account (amounting to about $600) of the LimaMotor Builders Association to the newly formed Shop Branch of the Union. Ruth Archertestified that as former acting treasurer of the Motor Builders and the newly elected treas-urer of the Shop Branch, she later effected a transfer of the funds to a bank account openedfor the Shop Branch in a Lima bank. 84.The participation of the Shop Branch in grievance and contract negotiationsOn September 26, 1951, before the Union by letter dated October 16, 1951, made its firstformal request tobargain, the wage committee of the Shop Branch filed a written grievancewith Respondent's plant manager, Jacobs, objecting to the assignment of work to part-timeemployees when regular employees have been allegedly laid off. Jacobs credibly testifiedwithout contradiction that he met with the committee and told the committee members thatthe grievance was without merit because it pertained to using an extra male employee onwinding work during the second shift (work ordinarily performed by females on the day shift),because the regularly employed female workers did not work on the night shift, and that thisexplanation satisfactorily disposed of this grievance. Thereafter the Shop Branch committeepresented and negotiated other grievances absent the presence of a representative from theparent national union.By letter dated October 16, 1951, the Union requested the Respondent to begin negotiationson October 22, 1951, concerning a collective-bargaining agreement. A copy of a proposedagreement was enclosed with the letter. This agreement shows that if and when it was con-summated it was to be signed on behalf of the Union by a national representative, the chair-man of the shop committee, and two other members of the shop committee. 9On October 22 Tussey, accompanied by substantially all of the members of the Shop Branchnegotiatingcommittee, met with Respondent's representatives to commence contract negoti-7 Within a day or two thereafterthe branchofficers submitted a written list containing theabove names together with the names of the respective office to which they had been elected toRespondent.The said list contained an underwriting stating:"These people are on the wageand negotiating committee [of the Union].-8 On March 29,1952,Omar M. Graham(a one-time president of the Motor Builders)started a suit in the Common Pleas Court of Allen County, Ohio, on behalf of Graham and allother similarly situated against the Lima Electric Products Shop Branch of Metal and Ma-chinery Workers of America,Ind., for the purpose, in effect, of obtaining a pro- rata distri-bution of the funds of the Lima Motor Builders Association to the members of said MotorBuilders,which allegedly had been illegally transferred to the said Shop Branch of the Union.Thissuit is still pending before the State court.9Tussey testified as follows regarding the purpose of having shop committeemen sign theagreement:The reason it is on there is because the shop committees have to handle grievances onthe lower levels and have to understand their contract and that consequently[shop corn-mitteemen participate]in contract negotiations.Additionally,the constitution of the parent,union(article XVI,section 3) states:No strike shall be called and no demands made except by [majority]vote of the mem-bers working at the plant concerned.No strike shall be ended andno settlement of de-mandsaccepted,except by vote of the membership concerned.283230 0 - 54 - 24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDationsThere is no substantial disagreement that thereafter subsequent negotiation meetingswere held on October 25, 26, 29, November 12, 13, 26, 1951, and January 22, 28,and February4,1952, and that at substantially all of these meetings Tussey was usually accompanied bythree members of the shop negotiating committee.On or about January 28,1952, the Respondent credibly asserts that it received a copy of aletter dated January 26,1952,from employeeOmar Graham,as president of Lima IndependentMotor Builders Association,addressed to the Board's Regional Director,Cleveland, Ohio,stating;Enclosed herewith is our petition for decertification The present bargaining repre-sentatives do not represent a majority of the employees of the Lima Electric Products,Inc., whereas our organization doesIt is undisputed that at the February 4, 1952,meeting the Respondent informed the Union'srepresentatives of the filing of the above-mentioned decertification petition.that the Respond-ent then asserted that it would not resume bargaining negotiations until and unless the pur-ported question regarding majority representation was settled,and that on or about March 5,1952,the Respondent was notified that the Regional Director has dismissed the decertificationpetition for the reason,in substance,that it had been prematurely filed.No further negotiating meetings between the parties have been held after February 4. OnFebruary 19, 1952,the parent national union filed a charge alleging a refusal to bargain on orafter January 28, 1952,and also averring generally that the Respondent had otherwise inter-fered with the rights of employees to freely organize,and that it had discriminatorily reducedthe wages of Ernest Schmenk because Schmenk had engaged in union activities.Thereafter the complaint herein issued on May 21, 1952.As noted above,the complianceofficer at the Regional Office by letter dated June 9, 1952, in response to an inquiry from theRespondent's attorney stated that "Metal and Machinery Workers of America(Lima Branch)has never complied with Section 9 (f), (g), and(h) of the Act."Subsequently, on June 12, 1952,the Board'sRegional Director for the Eighth Region(Cleveland,Ohio)issued an administra-tive decision stating in substance:The said Shop Branch of the Union is not a chartered localand appears to be no more than an administrative unit of the parent national union,and thatthe said Shop Branch is not required to be in compliance with the filing requirements of Sec-tion 9 (f), (g), and(h) of the amended Act.B.Concluding findingsAs previously indicated above,Iam of the -opinion that the dominating question posed fordecision is whether the complaint herein lawfully issued,in view of the fact that the LimaElectricProducts Shop Branch of the parent national union failed to comply with the filingrequirements of Section 9 (f), (g), and(h) of the amended Act.The record clearly shows thatthere has been no compliance by the Shop Branch organization,only compliance by the parentnational union.On the basis of the foregoing findings of fact and the entire record I am convinced that theLima Electric Products Shop Branch,the plant branch organization of Metal and MachineryWorkers of America,Ind , is an autonomous labor organization that was set up to administerallmatters of concern to employees relating to the settlement of grievances at the plant level,that the said Shop Branch participates in all contract negotiations with the employer to sub-stantially the same extent as the parent union, and that consequently and realistically the saidShopBranch carries on all of the usual functions of a regularly established local unionalthough not formally given a charter by the parent national union Moreover,the Shop Branchis also authorized to call and settle strikes, subject to a majority vote of the branch members.under the provisions of the national union's constitution Under these circumstances afinding that such labor organization is not required to comply with the filing requirementsof Section 9 (f), (g), and(h) of the amended Act would permit a national union to circumventthe purposes of the Act by merely refusing to set up machinery for issuing formal chartersto local plant organizationsThe congressional purpose of including Section 9(f), (g), and (h) in the amended Act was,in part at least, to prevent the expenditure of Government funds on litigation carried on forthe direct or indirect benefit of labor organizations which possibly might be led by subversiveofficers,by requiring all officers of such labor organizations,at every level of organization,to comply with the filing requirements of Section 9 (f), (g), and(h) of the amended Act beforea complaint alleging unfair labor practices could issue. 10'°N. L.R. B. v. Highland Park Mfg.Co., 341 U.S. 322;American Communications Associ-ation v. Douds,339 U. S. 382. TIMM INDUSTRIES, INC.359Consequently, I conclude and find that the Lima Electric Products Shop Branch of the parentnational, namely the Metal and Machinery Workers of America, Ind., was and is a labororganization required to comply with the filing requirements of Section 9 (f), (g), and (h) ofthe amended Act. 11 Since, as found above, the said Lima Electric Products Shop Branch ofthe parent national union has failed to comply with the above-mentioned filing requirementsof the amended Act, I conclude and find that the complaint herein improvidently issued.Upon the basis of the foregoing and upon the entire record in the case,the undersignedmakes the following:CONCLUSIONS OF LAW1.Metal and Machinery Workers of America, Ind., and Lima Electric Products ShopBranch, ofMetal and Machinery Workers of America, Ind., are eachlabor organizationswithinthe meaningof Section 2 (5) of the Act.2.The failure of the Lima Electric Products Shop Branch, of Metal and Machinery Workersof America, Ind., to comply with the filingrequirementsof Section 9 (f), (g), and (h) of theamendedAct precludesthe issuanceof a lawful complaint.[Recommendations omitted frompublication. I"Cf. Prudential. Insurance Company of America, 81 NLRB 295; Sunbeam Corporation, 98NLRB 525; and Wells Manufacturing Corporation, 85 NLRB 23.TIMM INDUSTRIES,INC.andONITA BRIGGS, PetitionerTIMM INDUSTRIES,INC.andINTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL NO.63, AFL, Petitioner.Cases Nos.21-RD-175 and 21-RC-2948.April 44, 1953DECISION AND ORDER .Upon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing on the consolidatedcases t washeld before Leo Fischer, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Chairman Herzog and MembersStyles and Peterson]..Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:In Case No. 21-RD-175, Onita Briggs filed a petition to de-certify the Intervenor as collective-bargaining agent for a unitof production and maintenance employees at the Employer's1 InternationalAssociation ofMachinists,Lodge 758, intervened in the consolidatedproceeding.104 NLRB No. 53.